Title: To George Washington from Henry Knox, 31 July 1792
From: Knox, Henry
To: Washington, George



Sir.
War-department, July 31 ’st 1792.

It is with deep regret I transmit the enclosed paper; the purport of which I have just received from Mr Morris.
The number of persons with Major Trueman—the time—and other circumstances—render the account, but too credible. It is probable something upon this subject will be received shortly from the Ohio. I have the honor to be Sir, with the highest respect, Your most obedient servt

H. Knoxsecy of War.

